      


 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10       MAPLE LEAF ADVENTURES                             Case No. C18-1321RSM
         CORPORATION,
11                                                         ORDER GRANTING SECOND MOTION
                      Petitioner,                          FOR CLERK’S SERVICE ON FOREIGN
12                                                         INDIVIDUAL
13                        v.

14       JET TERN MARINE CO., LTD,
15                    Respondent.
16
             This matter comes before the Court on Petitioner Maple Leaf Adventures Corporation’s
17
     Second Motion for Clerk’s Service on Foreign Corporation. Dkt. #15.
18
19            Petitioner began this action with a Petition for Confirmation and Judgment on Foreign

20   Arbitration Award on September 7, 2018. Dkt. #1. Respondent Jet Tern Marine Company has
21
     not appeared. Petitioner states that Respondent is a Taiwanese company that may control or
22
     maintain assets in this District. Id. at 1–2. Investigation into those assets is ongoing.
23
24           Petitioner now seeks to serve Respondent by the manner prescribed in Rule

25   4(f)(2)(C)(ii), “using any form of mail that the clerk addresses and sends to the individual and
26   that requires a signed receipt.” Dkt. #15 at 2. Petitioner provides the Clerk with a single
27
     address for Respondent in Taiwan. Id. at 3.
28

     ORDER GRANTING SECOND MOTION FOR CLERK’S SERVICE ON FOREIGN
     INDIVIDUAL - 1
      

            Petitioner’s second Motion provides the Court with adequate analysis of the remainder
 1
 2   of Rule 4(f)’s requirements. See id. Given the current record, it appears to the Court that

 3   service by mail with a signed receipt may be acceptable under Taiwanese law, and that this
 4
     service method has been authorized previously by several federal courts. Accordingly, the
 5
     Court will direct the Clerk to serve Respondent by mail at the provided address.
 6
 7          Having reviewed the relevant briefing and the record, the Court hereby finds and

 8   ORDERS that Petitioner Maple Leaf Adventures Corporation’s Second Motion for Clerk’s
 9   Service on Foreign Corporation, Dkt. #15, is GRANTED. The Clerk is DIRECTED to send by
10
     international registered mail the Summons (Dkt. #10), Petition to Confirmation and Judgment
11
     on Foreign Arbitral Award with exhibits and attachments (Dkt. #1), and Corporate Disclosure
12
13   Statement (Dkt. #3) to the following address:

14          Jet Tern Marine Co. Ltd.
            7F-6, No. 83, Section 1, Nankan Road
15          Luchu Shiang, Taoyuan Hsien, 33855
16          Taiwan.

17
            DATED this 22 day of January, 2019.
18
19
20
21
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28

     ORDER GRANTING SECOND MOTION FOR CLERK’S SERVICE ON FOREIGN
     INDIVIDUAL - 2
